Numerex Corp. Contact: Rick Flynt 770 615-1387 Investor Relations Contact: Seth Potter 646 277-1230 Exhibit 99.1 Press Release For Immediate Release Numerex Reports Fourth Quarter and Full Year 2014 Financial Results 4th Quarter 2014 Highlights · Subscription and Support revenues up 27.6% to $17.5 million · Total Net Revenues up 12.1% to $24.9 million · Gross Margin on subscriptions and support revenues was 61.6% · GAAP income from continuing operations, net of income taxes was $0.6 million · Adjusted EBITDA of $3.5 million, reflecting a margin of 14.3% ATLANTA, GA, March 11, 2015—Numerex Corp (NASDAQ:NMRX), a leading provider of on-demand and interactive machine-to-machine (M2M) enterprise solutions enabling the Internet of Things (IoT), today announced financial results for its fourth quarter and full year ended December 31, 2014. “The fourth quarter marked a strong finish to the year driven by ongoing solid demand for the Company’s managed services in industrial IoT and key M2M market segments,” stated Stratton Nicolaides, CEO and chairman of Numerex. “We are pleased with the continued improvement in operating leverage primarily due to the growth of recurring revenue, as well as improved gross margins and cost controls.The Company'sresults highlight the success of our strategyinfocusing on the delivery of high-value IoT solutions-as-a-service to our customers.” Full Year 2014 Highlights · Subscription and Support revenues up 25.9% to $65.0 million · Total Net Revenues up 20.6% to $93.9 million · Gross Margin on subscriptions and support revenues was 61.0% compared to 57.9% · GAAP income from continuing operations, net of income taxes was $2.2 million · Adjusted EBITDA increased 51.1% to $12.6 million, reflecting a margin of 13.4% Mr. Nicolaides continued, “We have entered 2015 with strong momentum and are well positioned to continue growing our recurring revenue and improve operating leverage.For the full year 2015, we expect Subscription and Support revenues, as well as Total Net Revenues, to grow between 18% and 24%. In addition, we expect Adjusted EBITDA to grow 30% to 40% over the $12.6 million reported in 2014.” Financial Metrics ThreeMonths Ended Year Ended December 31, December 31, Non-GAAP Measures* Adjusted EBITDA ($ in millions) $ Adjusted EBITDA as a percent of total revenue % Adjusted EBITDA per diluted share $ * Refer to the section of this press release entitled "Non-GAAP (Adjusted) Financial Measures" for a discussion of these non-GAAP items and a reconciliation to the most comparable GAAP measure. GAAP Measures Subscription and support revenues ($ in millions) $ Gross margin subscription and support revenues % Income from continuing operations, net of income taxes($ in millions) $ Diluted EPS from continuing operations $ Additional Q4 Financial Information and Year-over-Year Comparisons to Q4 of 2013 Total GAAP operating expenses were $10.5 million compared to $8.7 million: · Sales and marketing expenses were $2.8 million compared to $2.6 million. The increase was due to our acquisition of Omnilink and the addition of sales and marketing personnel to drive and support growth. · General and administrative expenses were $3.9 million as compared to $3.5 million. The increase was primarily personnel related. · Engineering and development costs increased to $2.2 million from $1.3 million due to our acquisition of Omnilink and new product and project initiatives. · Operating expenses include depreciation and amortization charges of $1.6 million compared to $1.3 million. Quarterly Conference Call Numerex will discuss its quarterly results via teleconference today at 4:30 p.m. Eastern Time. Please dial (877) 303-9240 or, if outside the U.S. and Canada, (760) 666-3571 to access the conference call at least five minutes prior to 4:30 p.m. Eastern Time start time. A live webcast of the call will also be available at www.numerex.com under the Investor Relations section. The audio replay will be posted two hours after the end of the call on the Company’s website or by dialing (855) 859-2056 or (404)537-3406 if outside the US and Canada and entering the conference ID 98321815. The replay will be available for the next 10 days. About Numerex Numerex Corp. (NASDAQ:NMRX) is a leading provider of interactive and on-demand machine-to-machine (M2M) enterprise solutions enabling the Internet of Things (IoT). The Company’s solutions produce new revenue streams or create operating efficiencies for its customers. Numerex provides its technology and services through its integrated M2M horizontal platforms, which are generally sold on a subscription basis. The Company offers Numerex DNA® solutions including smart Devices, Network connectivity and services, and software Applications capable of addressing the needs of a wide spectrum of vertical markets and industrial customers.The Company also provides pre-engineered, pre-configured solutions designed to accelerate deployment and business services to enable the development of efficient, reliable, and secure solutions. Numerex is ISO 27001 information security-certified, highlighting the Company's focus on M2M data security, service reliability and around-the-clock support of its customers' M2M solutions. For additional information, please visit www.numerex.com. This press release contains, and other statements may contain, forward-looking statements with respect to Numerex future financial or business performance, conditions or strategies and other financial and business matters, including expectations regarding growth trends and activities. Forward-looking statements are typically identified by words or phrases such as "believe," "expect," "anticipate," "intend," "estimate," "assume," "strategy," "plan," "outlook," "outcome," "continue," "remain," "trend," and variations of such words and similar expressions, or future or conditional verbs such as "will," "would," "should," "could," "may," or similar expressions. Numerex cautions that these forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. These forward-looking statements speak only as of the date of this press release, and Numerex assumes no duty to update forward-looking statements. Actual results could differ materially from those anticipated in these forward-looking statements and future results could differ materially from historical performance. The following factors, among others, could cause actual results to differ materially from forward-looking statements or historical performance: the risks and uncertainties related to our ability to successfully integrate the operations, products and employees of Omnilink; the effect of the merger on relationships with customers, vendors and lenders; our inability to capture greater recurring subscription revenues; our ability to efficiently utilize cloud computing to expand our services; the risks that a substantial portion of revenues derived from contracts may be terminated at any time; the risks that our strategic suppliers and/ or wireless network operators materially change or disrupt the flow of products or services; variations in quarterly operating results; delays in the development, introduction, integration and marketing of new products and services; customer acceptance of services; economic conditions resulting in decreased demand for our products and services; the risk that our strategic alliances, partnerships and/or wireless network operators will not yield substantial revenues; changes in financial and capital markets and the inability to raise growth capital on favorable terms, if at all; the inability to attain revenue and earnings growth; changes in interest rates; inflation; the introduction, withdrawal, success and timing of business initiatives and strategies; competitive conditions; the inability to realize revenue enhancements; disruption in key supplier relationships and/or related services; and extent and timing of technological changes. © 2015 Numerex Corp. All rights reserved. Numerex, the Numerex logo and all other marks contained herein are trademarks of Numerex Corp. and/or Numerex-affiliated companies. All other marks contained herein are the property of their respective owners. -continued- CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Three Months Ended Change Year Ended Change December 31, Q4'14 v Q4'13 December 31, 2014 v 2013 $ % $ % Net revenues Subscription and support revenues $ $ $ % $ $ $ % Embedded devices and hardware -13.0 % % Total net revenues % % Cost of sales, exclusive of a portion of depreciation and amortization shown below: Subscription and support revenues % % Embedded devices and hardware ) -8.8 % % Gross profit % % Gross margin % Operating expenses: Sales and marketing % % General and administrative % % Engineering and development % % Depreciation and amortization % % Operating income (loss) 29 -3.3 % ) % Interest expense 40 % % Other income, net -77.4 % ) ) ) % Income (loss) from continuing operations before income taxes % ) % Income tax expense (benefit) -26.5
